                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

GREGG MARCHAND                                 :
    Plaintiff                                  :
                                               :               No. 3:17-cv-116
       v.                                      :
                                               :
AMY HARTMAN AND MATTHEW                        :
SOLAK                                          :
     Defendants                                :
                                               :

         RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       When you are arrested during a traffic stop for what – according to the arresting officer’s

query of computerized records of the Department of Motor Vehicles (“DMV”) – is a suspended

driver’s license, and you try to show the officer a letter on DMV letterhead stating that your

license was recently reinstated, can the officer refuse to look at the letter and arrest you on the

basis of the computerized DMV records alone? The answer, under clear Second Circuit

precedent, is no. The letter is “plainly exculpatory” evidence and ignoring such evidence when it

is immediately available exposes the officer to liability for false arrest and false imprisonment.

This rule requires me to deny summary judgment as to the false arrest and false imprisonment

claims brought by the Plaintiff, Gregg Marchand (“Marchand”), because, under his version of

events, Defendant Officer Amy Hartman (“Hartman”) refused to look at a DMV letter reinstating

his license after she pulled him over and proceeded to arrest him for driving with a suspended

license based solely on her computer inquiry to the DMV.

       In addition, there is a genuine dispute of material fact regarding the lawfulness of the

initial motor vehicle stop that prevents summary judgment as to Marchand’s unlawful seizure

claim. But Marchand’s remaining claims – for excessive detention and for supervisory liability




                                                   1
against Defendant Officer Matthew Solak (“Solak,” together with Hartman, “the Defendants”) –

fail as a matter of law based on the undisputed evidence in the record.

       As more fully explained below, I DENY summary judgment to Hartman on the unlawful

seizure, false arrest, and false imprisonment claims, GRANT summary judgment to Hartman on

the excessive detention claim, and GRANT summary judgment to Solak.

                                               FACTS
       The following facts, which are taken from the parties’ Local Rule 56(a) statements,

supporting exhibits, and briefs, are undisputed unless otherwise indicated.

       On February 1, 2014, Marchand and an acquaintance drove to the Willimantic Police

Department (“WPD”) in Marchand’s parents’ car to retrieve certain documents that Marchand

had requested via a Freedom of Information Act (“FOIA”) request. ECF No. 52-1 at ¶ 31. At the

time, he was a plaintiff in a civil rights lawsuit against a Willimantic police officer, the City of

Willimantic, and the Town of Windham. Id. at ¶ 22. After picking up the documents he had

requested from the WPD, Marchand began driving home. Id. at ¶¶ 31, 33. Shortly after he left

the police department, Hartman pulled him over. ECF No. 51-1 at ¶ 4; ECF No. 52-1 at ¶ 4. The

parties disagree about the events surrounding the stop.

       According to Hartman, she was on routine patrol when she saw Marchand’s car and

conducted a query on its license plate on the mobile data terminal (“MDT”) in her cruiser, which

allowed her to access computerized DMV records. ECF No. 51-1 at ¶¶ 1-2. The query indicated

that the car’s registration had expired two and a half months earlier.1 Id. at ¶ 3. According to



1
 Marchand states that the car was registered, but the DMV had mistakenly listed it as
unregistered when it received the registration check and paperwork for two family vehicles at the
same time. ECF No. 52-1 at ¶ 44; see also ECF No. 52-4 at 12 (Exhibit 3) (Marchand stating that
charges were dropped after he showed the prosecutor paperwork indicating that the car was
actually registered).
                                                  2
Defendants, there is no record of this query; Solak testified that the system retains records of

queries through the MDTs in police cruisers only for up to one year. ECF No. 55 at 43-45. Upon

seeing the results of her query, Hartman initiated the motor vehicle stop. ECF No. 51-1 at ¶ 4.

After telling Marchand he had been pulled over because of an expired registration, and asking for

his driver’s license, she conducted a DMV query on his license through dispatch. Id. at ¶¶ 4-5.

The data on her terminal indicated that DMV records showed that Marchand’s license was

suspended as of September 26, 2013, over three months earlier. Id. at ¶ 5.

       According to Marchand, the stop was improper because Hartman initiated it without first

running his license plate. ECF No. 52-1 at ¶¶ 2, 38. He notes that just before he was pulled over,

he was at the WPD to pick up documents he had requested via a FOIA request and that WPD

officers saw him there. Id. at ¶¶ 31-33. He further notes that the records of DMV computer

queries that the Defendants produced in discovery show an initial query on “858Bad,” which is

not the license plate on the vehicle Marchand was driving, instead of “852Bad,” which is the

correct plate.2 Id. at ¶¶ 2-3, 38. He asserts that these records show that it was only after he was

pulled over based on the inquiry with the incorrect plate that Hartman ran a computer inquiry on

Marchand’s driver’s license and then, finally, an inquiry on the vehicle using the correct plate.

Id. at ¶¶ 3, 38-39, 41, 43. He also suggests that, based on the proximity of his trip to WPD to

pick up the documents and the pendency of his civil rights lawsuit against another WPD officer,

Hartman pulled him over for improper reasons. ECF No. 52 at 9. Defendants state that the

records of DMV queries produced do not reflect Hartman’s initial query, of which, Solak




2
 These records are redacted, ECF No. 51-3 at 2-5, and the Court does not have access to an
unredacted version of the records. However, the Defendants agree that the first record they
produced shows a query on “858Bad.” See ECF No. 55 at 2-4.
                                                  3
testified, there is no record, but show only the queries made through dispatch after she pulled

Marchand over. ECF No. 55 at 2-4.

       The parties also disagree about what happened during the motor vehicle stop. Hartman

states that she asked for Marchand’s driver’s license, registration, and insurance. ECF No. 51-1

at ¶ 4. She explains that when Marchand asked why he had been pulled over, she told him that it

was because of the expired registration; when he asked why she ran his plate, she told him that

random checks were routine. Id. The parties agree that at some point during the stop, Hartman

conducted a query on Marchand’s license and that the electronic DMV information at that time

showed that his license had been suspended as of September 26, 2013. Id. at ¶ 5; ECF No. 52-1

at ¶ 5. Marchand states that after Hartman saw the query results indicating that his license was

suspended, he told her that his license had been reinstated and that he had a restoration letter

from the DMV and he offered to show it to her. ECF No. 52-1 at ¶¶ 5, 41-42. The letter

explained that Marchand’s license was restored after an administrative hearing held at the DMV

on January 30, 2014—two days before Hartman pulled him over. ECF No. 51-1 at ¶ 11; ECF No.

52-1 at ¶¶ 6, 11, 25; ECF No. 51-7 at 1-2 (Exhibit G). The letter is dated January 31, 2014, bears

the seal of the State of Connecticut, and is on DMV letterhead. ECF No. 51-7 at 1-2 (Exhibit G).

It also bears a case number and states that it is a decision following a hearing. Id. I have

reproduced an image of the letter here:




                                                  4
5
       Marchand states that Hartman refused to look at the letter. ECF No. 52-1 at ¶¶ 41-42.

During his deposition, he explained the interaction as follows:

       A. So she said basically: You just gave me a Motor Vehicle Department paper saying
       your car is registered and it’s not registered. And now you’re going to give me a paper –
       another letter from the Motor Vehicle Department saying that your license is reinstated?
       She goes no, I don’t want to see that.

ECF No. 52-4 at 4.

       A. But I know I offered her the letter, and she said she wasn’t – she didn’t want to look at
       it because I already handed her motor vehicle paperwork that wasn’t true, so what’s – she
       didn’t want – she – she didn’t want to waste her time basically to look at that one because
       why – why would that be true and this would not.
       Q. So after – after she rejected the paperwork you offered to show her what happened
       next?
       A. Then another officer came and I got arrested.

ECF No. 52-4 at 5.

       A. Well, the only thing I didn’t like was that she didn’t want to look at the other piece of
       paper that was this --
       Q. Uh-huh. Bear with me a minute.
       A. – based on her assumption that the registration was not valid. So, therefore, she’s not
       going to take any other documentation from Motor Vehicle.

ECF No. 51-4 at 9. Hartman does not dispute the existence of the restoration letter, but she

states that Marchand did not show her, or attempt to show her, the letter during the motor vehicle

stop. ECF No. 49 at ¶ 2; ECF No. 51-1 at ¶ 11.

       Hartman asserts that information concerning the restoration of the suspended license was

not available on the DMV database when she consulted it during the stop, and Marchand does

not dispute this. ECF No. 51-1 at ¶ 11; ECF No. 52-1 at ¶ 11. Defendants assert that “[a]ny

discrepancies they have ever encountered [in the DMV database] were caused by operator error

on the DMV side, consisting of the failure to enter correct information or the failure to remove

incorrect or outdated information.” ECF No. 51-1 at ¶ 12. And during his deposition, Officer

Solak agreed with Marchand’s counsel that “there was a period of time where the Department of

                                                 6
Motor Vehicles was changing over their electronic systems.” ECF No. 52-3 at 10. Marchand also

asserts that the WPD “previously encountered discrepancies due to DMV errors.” ECF No. 52-1

at ¶ 12.

           After determining that Marchand’s license was suspended based on the computer query,

Hartman placed Marchand in custody, had his car towed, and took him to police headquarters

where he was charged with operating a motor vehicle with a suspended license. ECF No. 51-1 at

¶ 6; ECF No. 52-1 at ¶ 6. Marchand states that he was placed in a jail cell and held for seven

hours. ECF No. 52-1 at ¶¶ 6, 66, 67. Defendants state that there is no record disclosing the

duration of Marchand’s detention. ECF No. 51-1 at ¶ 13. Marchand notes that the time of release

is supposed to be documented on the criminal appearance bond and that it was not documented

in this case. ECF No. 52-1 at ¶¶ 13, 50; ECF No. 52-6 at 2 (Exhibit 5); ECF No. 52-3 at 16

(Exhibit 2). Solak states that a person arrested on a misdemeanor motor vehicle violation is

detained for as long as it takes for the arresting officer to process the detainee, book him, prepare

the incident report, and present him with a criminal appearance bond and summons, and that

such activities can extend the length of detention up to several hours. ECF No. 51-1 at ¶ 14.

Marchand asserts that typically someone arrested for operating with a suspended license would

not be jailed at all and would be processed and released in 20-40 minutes. ECF No. 52-1 at ¶¶

14, 63, 65.

           On February 1, 2014, the date of Marchand’s arrest and detention, Solak was in charge at

the WPD. ECF No. 51-1 at ¶ 9; ECF No. 52-1 at ¶ 9. In addition to Solak, there were three

officers working from 3pm to 11pm and two additional officers who began working at 7pm. ECF

No. 51-1 at ¶ 16. Between 3pm and 11pm, in addition to Marchand’s arrest and processing, the

officers responded to twenty-five calls for service, including eleven motor vehicle stops, one



                                                   7
traffic accident, one missing person, and three other custodial arrests. Id. at ¶ 17. Hartman

responded to a call for service involving a heroin overdose less than two hours after she arrested

Marchand. Id. at ¶ 18. This call took approximately one hour. Id. However, she prepared her

incident report for Marchand’s arrest before responding to that call. ECF No. 52-1 at ¶ 49. The

Defendants state that this shift was a moderately busy evening. ECF No. 51-1 at ¶ 19. Marchand

does not dispute this characterization, but denies that it was too busy to process and release him,

and asserts that it was not necessary to confine him. ECF No. 52-1 at ¶ 19.

       Marchand’s family went to the police department with a copy of the restoration letter.

ECF No. 52-1 at ¶ 8. In his deposition testimony, Marchand explained that even though his

mother brought the letter to the police station, she did not show the letter to Solak at that time:

       A. . . . Solak was at the desk and he wanted to see it and she wouldn’t let him see it – see
       the letter.
       Q. He wouldn’t – she would not let see Sergeant Solak –
       A. No. Obviously, she probably felt a little – but she didn’t trust him obviously. I don’t
       know why she didn’t show it to him but she didn’t show it to him.
       ...
       Q. So your brother and mother come down. They’ve got the paperwork but they don’t
       show it to Sergeant Solak?
       A. Right. He wanted to see it.
       Q. Okay. You didn’t see the encounter with Sergeant Solak?
       A. Huh-uh.
       Q. They just reported this to you afterward?
       A. Right.

ECF No. 51-4 at 6-7. Marchand states that his mother showed the letter to another (unnamed)

officer at the station who told his family that they would not release him for several hours and

that they should come back later to pick him up. ECF No. 52-1 at ¶ 8. Marchand’s mother left

and returned later that night to pick him up. Id. at ¶ 60.

       Marchand requested video footage showing his visit to the WPD to pick up the

documents prior to his arrest, his arrival at WPD after his arrest, his time in the jail cellblock, his



                                                   8
release from custody, and his family’s two visits to the police station, but the video footage was

not preserved and no longer exists. ECF No. 52-1 at ¶¶ 55-61. The Deputy Chief of the

Willimantic Police Department submitted an affidavit stating that the department retains audio

transmissions for two years from the date of recording, and retains audio/visual recordings from

the booking area and cell block for approximately three months. ECF No. 55 at 67 ¶¶ 4-6.

Marchand was arrested and detained on February 1, 2014, but did not file this lawsuit until

January 26, 2017, and did not request any of the recordings until 2018. Id. at ¶¶ 4-5, 8.

                                      LEGAL STANDARD
       The court must grant a motion for summary judgment if the moving party shows “that

there is no genuine dispute as to any material fact and [that it] is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit

under the governing law,” and a dispute is “genuine” if “a reasonable jury could return a verdict

for the nonmoving party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       If a motion for summary judgment is supported by documentary evidence and sworn

affidavits and “demonstrates the absence of a genuine issue of material fact,” the nonmoving

party must do more than assert the existence of some unspecified disputed material facts or “rely

on conclusory allegations or unsubstantiated speculation.” Robinson v. Concentra Health Servs.,

Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). The party opposing the motion for

summary judgment “must come forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.” Robinson, 781 F.3d at 44. In reviewing the record, the court

“must construe the evidence in the light most favorable to the non-moving party and draw all

reasonable inferences in its favor.” Gary Friedrich Enterprises, LLC v. Marvel Characters, Inc.,

716 F.3d 302, 312 (2d Cir. 2013).



                                                  9
                                          DISCUSSION

       Marchand brought suit under 42 U.S.C. § 1983 and specifically alleged false arrest and

false imprisonment. ECF No. 1 at 2-4; ECF No. 26 at 4-5, 7.3 Because he was self-represented

when he filed the complaint and amended complaint, I must construe his allegations liberally “to

raise the strongest arguments that they suggest.” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir.

2015) (internal quotation marks and citation omitted).4 I therefore construe his allegations to also

raise claims of excessive detention, ECF No. 1 at 2 (noting that he “spent seven hours in jail”);

ECF No. 26 at 4 (same), and unlawful seizure, ECF No. 1 at 2 (alleging that the car he was

driving was registered and that he should not have been stopped on the basis of an expired

registration); ECF No. 26 at 4 (same); ECF No. 1 at 4 (alleging that the officers “were being

discriminatory towards [him]”); ECF No. 26 at 7 (same). The Defendants addressed both these

claims in their summary judgment briefing and Rule 56(a) statement. See ECF No. 51 at 27-30

(discussing the excessive detention claim); ECF No. 55 at 6-7 (same); ECF No. 51-1 at ¶¶ 13-19

(setting forth facts about the length of detention); ECF No. 55 at 1-4 (discussing the lawfulness

of the motor vehicle stop); ECF No. 51-1 at ¶¶ 1-4 (setting forth facts about the motor vehicle

stop). As to Solak, Marchand alleges supervisory liability. ECF No. 1 at 3; ECF No. 26 at 5.

Finally, in his complaint and amended complaint, Marchand indicates that he is seeking

monetary relief against Hartman and Solak in both their official and individual capacities. ECF

No. 1 at 4.




3
  Marchand’s amended complaint, ECF No. 26, is no different from his original complaint, ECF
No. 1, except that it includes a citation to 42 U.S.C. § 1983 and the order of the last two pages is
reversed.
4
  Marchand was self-represented when he filed the complaint and amended complaint, but this
Court appointed counsel for him before the Defendants filed their motion for summary judgment.
ECF No. 42 (order appointing counsel on September 4, 2018).
                                                10
         First, I dismiss Marchand’s official capacity claims as he has not made any allegations to

support them. Second, with respect to his claim that the motor vehicle stop was unlawful, I

conclude that a reasonable jury could find that Hartman did not have reasonable suspicion or

probable cause to initiate the stop and that Hartman is not entitled to qualified immunity.

Accordingly, I deny summary judgment as to this claim. Third, with respect to Marchand’s

claims of false arrest and false imprisonment, I conclude that a reasonable jury could find that

Hartman did not have probable cause for the arrest and that Hartman is not entitled to qualified

immunity. Accordingly, I deny summary judgment on these claims. Fourth, with respect to

Marchand’s excessive detention claim, I find that there is no evidence to support a finding of

prolonged detention and do not reach the qualified immunity issue. Accordingly, I grant

summary judgment on the excessive detention claim. Finally, I grant summary judgment to

Solak on the supervisory liability claim, as there is no evidence to support his personal

involvement in any constitutional violations.

    I.      Official Capacity Claims

         Marchand seeks damages against Hartman and Solak in both their official and individual

capacities. ECF No. 1 at 4. A suit against an official in his or her official capacity “is not a suit

against the official personally, for the real party in interest is the entity,” Kentucky v. Graham,

473 U.S. 159, 166 (1985) (emphasis in original), here, the municipality that employs Hartman

and Solak. “A § 1983 claim against a municipality or against an official sued in his official

capacity . . . cannot be sustained unless the plaintiff shows that the violation of h[is] federal

rights was the result of a municipal custom or policy.” Lore v. City of Syracuse, 670 F.3d 127,

168 (2d Cir. 2012). Marchand has not made any such allegations here. His official capacity

claims against Hartman and Solak are therefore DISMISSED.



                                                  11
   II.      Individual Capacity Claims Against Officer Hartman

            A. Stop of Marchand’s Vehicle

         The “[t]emporary detention of individuals during the stop of an automobile by the police,

even if only for a brief period and for a limited purpose, constitutes a ‘seizure’ of ‘persons’

within the meaning of [the Fourth Amendment].” Whren v. U.S., 517 U.S. 806, 809–10 (1996).

“Therefore, traffic stops must satisfy the Fourth Amendment’s reasonableness limitation, which

requires that an officer making a traffic stop have probable cause or reasonable suspicion that the

person stopped has committed a traffic violation or is otherwise engaged in or about to be

engaged in criminal activity.” U.S. v. Gomez, 877 F.3d 76, 86 (2d Cir. 2017) (internal quotation

marks and citation omitted); see also Whren, 517 U.S. at 810 (“As a general matter, the decision

to stop an automobile is reasonable where the police have probable cause to believe that a traffic

violation has occurred.”).

         Marchand argues that the traffic stop was invalid because it was “done using an invalid

license plate” and/or it was “pretextual.” ECF No. 52 at 9. He notes that the records produced by

Defendants show an initial query on “858Bad,” which is not the license plate on the vehicle he

was driving, instead of “852Bad,” which is the correct plate. ECF No. 52-1 at ¶¶ 2-3, 38. He

asserts that these records show that it was only after he was pulled over based on the inquiry with

the incorrect plate that Hartman ran a computer inquiry on Marchand’s driver’s license and then,

finally, an inquiry on the vehicle using the correct plate. Id. at ¶¶ 3, 38-39, 41, 43; ECF No. 52 at

9. Indeed, Hartman’s incident report, which she completed shortly after the arrest, notes that she

was on patrol “at approximately 1547 hrs,” ECF No. 51-2 at 2, which is the same time that the

records suggest that the incorrect license plate was queried, ECF No. 51-3 at 2. Marchand also

notes that just before he was pulled over, he was at the WPD to pick up documents he had



                                                 12
requested via a FOIA request and that WPD officers saw him there. ECF No. 52-1 at ¶¶ 31-33.

He suggests that, based on the proximity of his trip to WPD to pick up the documents and the

pendency of his civil rights lawsuit, Hartman pulled him over for improper reasons. ECF No. 52

at 9.

        Hartman argues that the stop was valid and that she was on routine patrol when she saw

Marchand’s car and conducted a query on its license plate through the MDT in her cruiser. ECF

No. 51-1 at ¶¶ 1-2. She states that she initiated the motor vehicle stop because the query results

showed that the car’s registration had expired. Id. at ¶¶ 3-4. Her incident report also states that

she conducted a query on the correct license plate before initiating the stop. ECF No. 51-2 at 2-3.

Then, during the stop, she states that she conducted additional queries on the license plate and on

Marchand’s driver’s license through dispatch. Id. at ¶ 5. She asserts that there are no records of

the initial query on the license plate – the one made before the stop – because the system retains

records of queries made through the MDTs in police cruisers for no longer than one year. ECF

No. 55 at 3; ECF No. 55 at 44 (Exhibit C). She contends that the records produced by

Defendants show only the queries made through dispatch after she stopped Marchand. ECF No.

51-3 at 1-5.

        The reasonableness of an officer’s actions is assessed “based on the objective

circumstances surrounding her actions and not on her subjective intent.” U.S. v. Dhinsa, 171 F.3d

721, 725 (2d Cir. 1998). I therefore put aside Marchand’s argument about Hartman’s subjective

motivations and assess only whether the objective circumstances surrounding her actions

constitute reasonable suspicion or probable cause.5 I find that the parties’ dispute about the



5
  The Defendants argue that Marchand is raising a retaliation claim and that he may not do so for
the first time in summary judgment briefing. ECF No. 55 at 1-2. To the extent that Marchand
seeks to raise such a claim in his response brief, the Defendants are correct that “parties cannot
                                                 13
initiation of the traffic stop presents a genuine issue of material fact that precludes summary

judgment on the issue of reasonable suspicion or probable cause. This dispute is genuine as a

reasonable jury could reject Hartman’s account of the stop6 and, in particular, her statement that

the records of computer queries Defendants produced show only the queries made after the stop.

If it did so, it could interpret the initial entry in those records, which shows a time of 15:47 and

states “no registration information found,” ECF No. 51-3 at 2, as an indication that Hartman ran

the incorrect license plate before initiating the stop. The dispute is also material: if Hartman ran a

query on the incorrect license plate before initiating the stop, she would not have had reasonable

suspicion or probable cause, as she has not articulated any other basis for believing that Hartman

committed a traffic violation or was otherwise engaged in criminal activity. Holeman v. City of

New London, 425 F.3d 184, 189 (2d Cir. 2005) (“The Fourth Amendment requires that an officer

making such a stop have probable cause or reasonable suspicion that the person stopped has

committed a traffic violation or is otherwise engaged in or about to be engaged in criminal

activity.”); U.S. v. Miller, 382 F. Supp. 2d 350, 366 (N.D.N.Y. 2005) (“Reasonableness is

established if a police officer, based on objective facts, has probable cause or a reasonable

suspicion to believe that a vehicle or its occupant is subject to seizure for a violation of

the traffic laws.”).




amend their pleadings through issues raised solely in their briefs.” Fadem v. Ford Motor Co.,
352 F. Supp. 2d 501, 516 (S.D.N.Y. 2005), aff’d, 157 Fed. Appx. 398 (2d Cir. 2005); see also
Clack v. Torre, 2014 U.S. Dist. LEXIS 34578 (“Plaintiff cannot amend his pleadings to include
additional claims and parties simply by mentioning these claims in his briefing.”).
6
  Although Hartman’s motive is not relevant to the Court’s determination of whether she had
reasonable suspicion or probable cause for the stop, evidence of her motivation may be relevant
to a jury’s determination of her credibility during trial. See Reeves v. Sanderson Plumbing
Products, Inc., 530 U.S. 133, 150 (2000) (internal quotation marks and citation omitted)
(“Credibility determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the facts are jury functions.”).
                                                  14
       In sum, a reasonable jury could find that Hartman did not have reasonable suspicion or

probable cause for the stop, and summary judgment on the unlawful seizure claim is DENIED.7

           B. Marchand’s Arrest

       In analyzing claims of false arrest and false imprisonment, federal courts look to the law

of the state in which the arrest or imprisonment occurred. Davis v. Rodriguez, 364 F.3d 424, 433

(2d Cir. 2004) (“In analyzing § 1983 claims for unconstitutional false arrest, we have generally

looked to the law of the state in which the arrest occurred.”); Russo v. City of Bridgeport, 479

F.3d 196, 204 (2d Cir. 2007) (“[W]e look to Connecticut state law principles to determine the

validity of [the Plaintiff’s] federal civil rights claim based on false imprisonment.”). In

Connecticut, “the applicable law for the[] two causes of action is identical.” Outlaw v. City of

Meriden, 43 Conn. App. 387, 392 (Conn. App. 1996).

       “False imprisonment, or false arrest, is the unlawful restraint by one person of the

physical liberty of another.” Green v. Donroe, 186 Conn. 265, 267 (Conn. 1982). In Connecticut,

“[i]t is well-established that probable cause is a complete defense to [both] claims.” Johnson v.

Ford, 496 F. Supp. 2d 209, 213 (D. Conn. 2007); see also Jenkins v. City of New York, 478 F.3d



7
  In addition, Hartman is not entitled to qualified immunity on this claim. Qualified immunity
shields an official from liability for civil damages where “(a) the defendant’s action did not
violate clearly established law, or (b) it was objectively reasonable for the defendant to believe
that his action did not violate such law.” Russo, 479 F.3d at 211 (internal quotation marks and
citations omitted). Clearly established law at the time of the stop prohibited a traffic stop absent
reasonable suspicion or probable cause. Whren, 517 U.S. at 809–10 (“Temporary detention of
individuals during the stop of an automobile by the police, even if only for a brief period and for
a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning of [the Fourth
Amendment].”); Gomez, 877 F.3d at 86 (explaining that an officer making a traffic stop must
“have probable cause or reasonable suspicion that the person stopped has committed a traffic
violation or is otherwise engaged in or about to be engaged in criminal activity”). Further, when
all facts are construed in Marchand’s favor, Hartman’s conduct was not objectively reasonable.
Under Marchand’s version of events, Hartman had no valid reason to initiate the traffic stop as
she did not run a query on the correct license plate before doing so.

                                                 15
76, 84 (2d Cir. 2007) (“The existence of probable cause to arrest constitutes justification and is a

complete defense to an action for false arrest.”) (internal quotation marks and citations omitted).

“Connecticut law places the burden of proving an unlawful arrest [and imprisonment] on the

plaintiff.” Russo, 479 F.3d at 203. As such, “the overall burden of proving the absence of

probable cause” for the arrest also falls on the plaintiff. Davis, 364 F.3d at 433.

       “An officer has probable cause to arrest when he or she has knowledge or reasonably

trustworthy information of facts and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested has committed . . . a crime.”

Stansbury v. Wertman, 721 F.3d 84, 89 (2d Cir. 2013) (internal quotation marks omitted). “When

determining whether probable cause exists courts must consider those facts available to the

officer at the time of the arrest and immediately before it.” Panetta v. Crowley, 460 F.3d 388,

395 (2d Cir. 2006) (emphasis in original) (internal quotation marks omitted). In addition,

“[c]ourts should look to the totality of the circumstances and must be aware that probable cause

is a fluid concept—turning on the assessment of probabilities in particular factual contexts—not

readily, or even usefully, reduced to a neat set of legal rules.” Id. (internal quotation marks

omitted).

       Marchand argues that Hartman lacked probable cause for the arrest because (1) the

illegality of the initial traffic stop “taint[ed] the subsequent proceedings,” and (2) Hartman

ignored exculpatory evidence that was immediately available to her during the stop. ECF No. 52

at 9-11. I address each of these arguments in turn

                    i. “Taint” From Initial Traffic Stop

       As discussed above, I construed Marchand’s complaint to raise an unlawful seizure

claim. To the extent that Marchand is also arguing that the unlawful seizure “taint[ed] the



                                                 16
subsequent proceedings,” ECF No. 52 at 9, and therefore negated probable cause for the arrest,

his argument fails. This is, in effect, a civil version of the “fruit of the poisonous tree” argument.

However, this doctrine does not apply to Section 1983 claims and the illegality of the initial stop

has no bearing on whether the subsequent arrest violated Marchand’s constitutional rights. See

Baksh v. City of New York, 2018 WL 1701940, at *4 (E.D.N.Y. 2018) (internal citations omitted)

(“Plaintiff alleges that the Officer Defendants lacked reasonable suspicion for this initial stop in

order to show that his subsequent arrest was not supported by probable cause. In effect, Plaintiff

argues that his arrest was ‘fruit of the poisonous tree,’ tainted by the allegedly unlawful stop. As

the Second Circuit has made clear, however, the ‘fruit of the poisonous tree’ doctrine does not

apply to § 1983 claims. Whether Plaintiff’s initial stop violated the Fourth Amendment therefore

has no bearing on whether his subsequent arrest violated his constitutional rights.”); Matthews v.

City of New York, 889 F. Supp. 2d 418, 433–34 (E.D.N.Y. 2012) (internal quotation marks and

citations omitted) (“Although the Individual Defendants plausibly lacked reasonable suspicion

for the stop and probable cause for the search that led to the discovery of the firearm, it does not

follow that the Individual Defendants lacked probable cause to arrest the plaintiffs. Plaintiffs’

theory of liability amounts to a civil version of the ‘fruit of the poisonous tree’ doctrine for

excluding evidence in criminal proceedings. As noted above, however, the Second Circuit has

held that the fruit of the poisonous tree doctrine may not be invoked to support a § 1983 civil

action, because the doctrine is an evidentiary rule that operates in the context of

criminal procedure . . . and as such has generally been held to apply only in criminal trials.”).

                   ii. Exculpatory Evidence

       Marchand next argues that Hartman lacked probable cause for the arrest because she

willfully ignored clearly exculpatory evidence. ECF No. 52 at 9-11. Marchand asserts that he



                                                  17
tried to show Hartman the letter restoring his license during the motor vehicle stop, but she

refused to look at it. ECF No. 52-1 at ¶¶ 41-42. In his deposition, he provided more details about

the interaction:

       A. . . . As I said in the report, when this happened I also asked her: Well, do you want to
       see my right to drive -- my priv -- my reinstatement of my license letter from the Motor
       Vehicle Department? And she said, and I quote: No. You already gave me a Motor
       Vehicle Department -- Well, I can’t -- this isn’t exactly what was said. I -- I can’t imagine
       it’s exactly, but it’s --
       Q. You’re reconstructing sort of what was said? Okay.
       A. So she said basically: You just gave me a Motor Vehicle Department paper saying
       your car is registered and it’s not registered. And now you’re going to give me a paper –
       another letter from the Motor Vehicle Department saying that your license is reinstated?
       She goes no, I don’t want to see that.

ECF No. 52-4 at 4.

       A. But I know I offered her the letter, and she said she wasn’t – she didn’t want to look at
       it because I already handed her motor vehicle paperwork that wasn’t true, so what’s – she
       didn’t want – she – she didn’t want to waste her time basically to look at that one because
       why – why would that be true and this would not.
       Q. So after – after she rejected the paperwork you offered to show her what happened
       next?
       A. Then another officer came and I got arrested.

ECF No. 52-4 at 5.

       A. Well, the only thing I didn’t like was that she didn’t want to look at the other piece of
       paper that was this --
       Q. Uh-huh. Bear with me a minute.
       A. – based on her assumption that the registration was not valid. So, therefore, she’s not
       going to take any other documentation from Motor Vehicle.

ECF No. 51-4 at 9. In their Answer, the Defendants denied that Marchand attempted to show

Hartman the restoration letter, ECF No. 49 at ¶ 2, but they argue here that even if the dispute

were resolved in favor of Marchand, it would not defeat a finding of probable cause, ECF No. 51

at 10. According to the Defendants, Hartman “was entitled to rely on the DMV database

information accessed on her MDT concerning the suspension of Marchand’s license, and . . .




                                                18
such information furnished probable cause, even if such information turned out to be inaccurate,

and even if Marchand attempted to present her with evidence to the contrary.” Id.

        Construing the evidence in the light most favorable to Marchand, however, requires

finding that Hartman refused to consider plainly exculpatory evidence that was immediately

available to her. The letter Marchand attempted to present to her during the stop, an image of

which appears above, was on DMV letterhead and bore the state seal, a case number, a date

several months after the date of the license suspension, a specific hearing date and case number,

the name of the hearing officer, the location of the hearing, findings of fact and conclusions of

law, and a clearly stated order that Marchand’s license was “RESTORED” as of a date before

Hartman pulled him over. ECF No. 51-7 (Exhibit G). Moreover, the letter was immediately

available for review as Marchand had it with him and attempted to hand it to Hartman during the

stop.

        Hartman argues that “it was not [her] job to authenticate the DMV letter on the spot.”

ECF No. 51 at 15. But she does not explain why the authenticity of a letter on the letterhead of a

government agency about a matter within the agency’s jurisdiction would be any more suspect

than the same agency’s computerized records, which were apparently known to contain

occasional discrepancies. See ECF No. 51-1 at ¶ 12 (Defendants asserting that “[a]ny

discrepancies they have ever encountered [in the DMV database] were caused by operator error

on the DMV side, consisting of the failure to enter correct information or the failure to remove

incorrect or outdated information”); ECF No. 52-1 at ¶ 12 (Marchand agreeing that the WPD

“previously encountered discrepancies due to DMV errors”). Further, quibbles about the

authenticity of the letter (for example, the absence of a signature) are irrelevant given that

Hartman refused even to look at it. If taken seriously, this objection would excuse the police



                                                 19
from considering exculpatory evidence during an arrest altogether, on the ground that they could

not be expected to authenticate such evidence “on the spot.”

       That is not the law in the Second Circuit, which has held that “an officer may not

disregard plainly exculpatory evidence.” Panetta, 460 F.3d at 395. In Waldron, he Second

Circuit explained that:

       The scope of an arresting officer’s obligation to consider exculpatory evidence is guided
       by two competing principles. On the one hand, once a police officer has a reasonable
       basis for believing there is probable cause, he is not required to explore and eliminate
       every theoretically plausible claim of innocence before making an arrest. Yet, on the
       other hand, an officer may not disregard plainly exculpatory evidence.

Waldron v. Milana, 541 Fed. Appx. 5, 8 (2d Cir. 2013) (internal quotation marks, citations, and

alterations omitted). Similarly, in Jocks, the Second Circuit explained that although there is no

“duty on the arresting officer to investigate exculpatory defenses offered by the person being

arrested,” an officer may not “deliberately disregard facts known to him which establish

justification.” Jocks v. Tavernier, 316 F.3d 128, 135–36 (2d Cir. 2003). “Justification” in Jocks

referred to an exculpatory defense. Id. at 135. Further, in Kerman v. City of New York, the court

denied qualified immunity to an officer on the ground that he refused to consider exculpatory

evidence during an arrest. 261 F.3d 229 (2d Cir. 2001). There, officers arrived at Kerman’s

residence after a 911 caller stated that “a mentally ill man at this location was off his medication

and acting crazy and possibly had a gun.” Kerman, 261 F.3d at 232. When the officers arrived at

Kerman’s home, they spent more than an hour searching the apartment and observing Kerman’s

behavior. Id. at 240. When the paramedics arrived at the scene, they called Kerman’s psychiatrist

and Kerman also spoke briefly with him. Id. at 233. When Kerman made a statement to his

psychiatrist that an officer did not like, the officer grabbed the phone and hung up without asking

the doctor about Kerman’s mental health. Id. Kerman was then hospitalized. Id. at 233-34.



                                                 20
Reversing the district court’s grant of summary judgment to the lead officer, the Second Circuit

explained that “the officers had the opportunity to consult a medical professional familiar with

the patient’s condition” and it “[could not] see the reasonableness of hanging up on a doctor in

such a situation.” Id. at 241. It further found that “the officers deliberately ignored [the

opportunity] to confirm the seriousness of Kerman’s condition,” id., and explained that “[a]n

officer contemplating an arrest is not free to disregard plainly exculpatory evidence.” Id.

(quoting Kuehl v. Burtis, 173 F.3d 646, 650 (8th Cir.1999)).

       Accordingly, easily available exculpatory evidence may void probable cause for an

arrest. See Martel v. Town of S. Windsor, 562 F. Supp. 2d 353, 358 (D. Conn. 2008), (“In

seeking an arrest warrant, a police officer may not purposely withhold or ignore exculpatory

evidence that, if taken into account, would void probable cause . . . A failure to make further

inquiry when a reasonable person would have done so may evidence a lack of probable cause.”)

(internal quotation marks and citations omitted) aff’d, 345 Fed. Appx. 663 (2d Cir. 2009);

Sanders v. City of New York, 2015 WL 1469514, at *8 (E.D.N.Y. Jan. 7, 2015) (explaining that

the defendants’ argument that there was probable cause regardless of exculpatory video footage

“contradicts controlling law in this circuit regarding an officer’s duty to consider exculpatory

evidence”), report and recommendation adopted, 2015 WL 1469506 (E.D.N.Y. Mar. 30, 2015).

       Despite the clear directive that an officer may not disregard plainly exculpatory evidence,

Hartman argues that she had probable cause to arrest Marchand—even if she refused to examine

the reinstatement letter he offered to show her. In making this argument, she relies heavily on

United States v. Owens and Bryant v. Ward. ECF No. 51 at 10-14. In Owens, the defendant was

arrested for driving with a suspended license because officers mistakenly relied on DMV

computer records showing that his public service license, as opposed to his regular license, was



                                                  21
suspended. United States v. Owens, 142 F. Supp. 2d 255, 261, 263-64 (D. Conn. 2001). The

court found that probable cause existed because the mistaken reading of DMV computer records

was reasonable and in good faith. Id. at 264. There is no indication that the defendant in Owens

offered to provide the officer with any exculpatory evidence. The decision thus does not address

whether there would be probable cause where an officer relied on computer records while

refusing to consider immediately available evidence indicating that those records were inaccurate

or out of date.

        In Bryant v. Ward, the court found that there was probable cause to arrest the plaintiff for

driving with a suspended license when the license was reported suspended online and the officer

had no reason to believe that the information was inaccurate. Bryant v. Ward, 2011 US Dist.

LEXIS 77345 (D. Conn. July 18, 2011). Only after the arrest, when the plaintiff was being

processed at the police station, did the plaintiff explain that his license had been suspended for

nonpayment of a fine, but that he had paid the fine and had the receipt at home. Id. at *3. To

check this story, the officer would have had to drive to the plaintiff’s home. Id. In other words,

he would have had to conduct significant further investigation to verify the plaintiff’s claim that

a mistake had been made. Like Owens, then, Bryant does not address whether there would have

been probable cause if exculpatory evidence was immediately available and required no further

investigation. Unlike the individuals in these cases, Marchand provided Hartman with

exculpatory evidence at the time of the stop and Hartman was not required to engage in any

further investigation of the evidence; she merely had to look at the letter offered to her.

        The other cases cited by Defendants, see ECF No. 51 at 15-16; ECF No. 55 at 5, do not

support their position either. In Pearson v. Lorancaitas, the officers were not obligated to request

potentially exculpatory videotapes before applying for an arrest warrant because an officer “is



                                                 22
not required to explore and eliminate every theoretically plausible claim of innocence.” 2012

U.S. Dist. LEXIS 6226, *31-32 (D. Conn. Jan. 19, 2012). But this explanation says nothing

about an officer’s duty regarding plainly exculpatory evidence that is immediately available. In

Frey v. Maloney, the court explained that the plaintiff’s “chief complaint”—that the officer’s

investigation “was not thorough enough and had it been more searching, [the officer] would have

uncovered sufficient exculpatory information regarding [the plaintiff] and therefore would never

have sought an arrest warrant”—failed because the officer was not obligated to investigate

further before seeking an arrest warrant. 476 F. Supp 2d 141, 154 (D. Conn. 2007). In Krause v.

Bennett, the court explained that it “would be unreasonable and impractical to require that every

innocent explanation for activity that suggests criminal behavior be proved wrong, or even

contradicted, before an arrest warrant could be issued with impunity,” but did not address a

situation in which plainly exculpatory evidence is immediately available. 887 F.2d 362, 372 (2d

Cir. 1989). Again, the principle that an officer is not required to engage in extensive

investigation does not excuse her from her duty to consider exculpatory information that is

immediately available.

       In sum, controlling circuit precedent does not permit an officer to disregard plainly

exculpatory evidence. In light of this precedent, and Marchand’s testimony that Hartman refused

even to look at the restoration letter from the DMV, a reasonable jury could find that Hartman

did not have probable cause to arrest Marchand.8



8
  According to Marchand’s deposition testimony, Hartman did not want to look at the letter
reinstating his license because she had already looked at a letter stating that the car was
registered when, she believed, it was not really registered. See ECF No. 51-4 at 9 (Marchand
testified that “the only thing I didn’t like was that she didn’t want to look at the other piece of
paper . . . based on her assumption that the registration was not valid”). The Defendants do not
suggest that Hartman’s obligation to review the letter reinstating Marchand’s license was
lessened simply because she previously determined that the registration letter Marchand showed
                                                 23
           C. Qualified Immunity on the False Arrest and False Imprisonment Claims

       Hartman argues that even if there was no probable cause, she is entitled to summary

judgment based on the defense of qualified immunity. ECF No. 51 at 16-26. Qualified immunity

shields an official from liability for civil damages where “(a) the defendant’s action did not

violate clearly established law, or (b) it was objectively reasonable for the defendant to believe

that his action did not violate such law.” Russo, 479 F.3d at 211 (internal quotation marks and

citations omitted).

       The analysis of whether clearly established law existed must “consider whether a

reasonable officer could have believed that the specific action taken by the defendant was

foreclosed by clearly established law.” Caldarola v. Calabrese, 298 F.3d 156, 161 (2d Cir. 2002)

(emphasis added). At the same time, “officials can be on notice that their conduct violates

established law even in novel factual circumstances.” Hope v. Pelzer, 536 U.S. 730, 741 (2002).

“Although earlier cases involving fundamentally similar facts can provide especially strong

support for a conclusion that the law is clearly established, they are not necessary to such a

finding,” and the “same is true of cases with materially similar facts.” Id. (internal quotation

marks omitted). The “salient question” is whether the state of the law gave the actors “fair

warning” that their conduct was unconstitutional. Id.




her was incorrect. Nevertheless, the Court notes that such an argument would not succeed for
two reasons. First, Hartman did not seek to arrest Marchand for the expired registration. ECF No.
52-6 at 1 (showing a misdemeanor summons for the suspended license only). Therefore, the only
evidence presented at the stop that bore on the offense for which Marchand was arrested was the
second letter, and previous events did not diminish the officer’s obligation to consider evidence
related to that offense. Second, there is no evidence that looking at the letter reinstating his
license would have extended the length of the stop or required significant further investigation
since it was only one page and was immediately available.
                                                 24
       “There is no doubt that the right to be free from arrest without probable cause [is] clearly

established.” Jenkins, 478 F.3d at 87; see also Huaman on behalf of J.M. v. Tinsley, 2017 WL

4365155, at *15 (D. Conn. 2017) (“The Fourth Amendment right not to be arrested without

probable cause is clearly established.”). Moreover, Second Circuit precedent gave Hartman “fair

warning” that an officer may not ignore plainly exculpatory evidence. See Panetta, 460 F.3d at

395 (“[A]n officer may not disregard plainly exculpatory evidence.”); Kerman, 261 F.3d at 241

(“An officer contemplating an arrest is not free to disregard plainly exculpatory evidence.”)

(quoting Kuehl, 173 F.3d at 650); Jocks, 316 F.3d at 135–36 (explaining that an officer may not

“deliberately disregard facts known to him which establish justification”); see also Sanders,

2015 WL 1469514, at *8 (explaining that the defendants’ argument that there was probable

cause regardless of exculpatory video footage “contradicts controlling law in this circuit

regarding an officer’s duty to consider exculpatory evidence”), report and recommendation

adopted, 2015 WL 1469506 (E.D.N.Y. Mar. 30, 2015). Accordingly, Marchand’s false arrest and

false imprisonment claims turn on whether Hartman’s probable cause determination was

objectively reasonable.

       “An officer’s determination is objectively reasonable if there was arguable probable

cause at the time of arrest—that is, if officers of reasonable competence could disagree on

whether the probable cause test was met.” Jenkins, 478 F.3d at 87 (internal quotation marks

omitted). “If there is no dispute as to the material historical facts, the matter of whether the

officer’s conduct was objectively reasonable is an issue of law to be determined by the court.”

Zellner v. Summerlin, 494 F.3d 344, 368 (2d Cir. 2007); Ford v. McGinnis, 352 F.3d 582, 597

(2d Cir. 2003) (internal quotation marks and alterations omitted) (“Summary judgment for

defendants on grounds of qualified immunity is therefore appropriate only if . . . the evidence is



                                                  25
such that, even when it is viewed in the light most favorable to the plaintiff and with all

permissible inferences drawn in his favor, no rational jury could fail to conclude that it was

objectively reasonable for the defendants to believe that they were acting in a fashion that did not

violate a clearly established right.”). Drawing all inferences in favor of Marchand, I find that the

letter was plainly exculpatory and immediately available to Hartman, and that officers of

reasonable competence could not disagree that Hartman lacked probable cause when she refused

even to consider it. A finding that Hartman’s conduct was objectively reasonable would excuse

the police from considering any exculpatory evidence during an arrest even if it required no

additional investigation by the officer and would plainly invalidate the basis for the arrest.

       Hartman relies in large part on Kornatowski v. Wallingford Police Department, 1993 U.S.

Dist. LEXIS 10695 (D. Conn. 1993), to argue that her conduct was objectively reasonable—even

if she refused to look at the letter. ECF No. 51 at 20-23. In this case, an officer arrested

Kornatowski for operating a motor vehicle under the influence, and later testified at the DMV

hearing that was held to determine whether Kornatowski’s license should be suspended as a

result of his arrest. Id. at *2-3. A few days later, the officer observed Kornatowski driving and,

knowing that his license had likely been suspended as a result of the hearing, decided to conduct

a motor vehicle stop. Id. at *3. Further, before stopping him, the officer radioed the police

department to verify the status of Kornatowski’s license and was told that it was suspended. Id.

at *3-4. In fact, however, Kornatowski had received a ten-day extension on the effective date of

his suspension, and was permitted to drive on the date in question. Id. at *4. This extension had

not been entered into the DMV computer due to a data entry backlog. Id. at *4-5. When he was

stopped, Kornatowski provided the officer with the paperwork concerning his extension. Id. at

*5. The officer again radioed the police department and asked the desk sergeant to again check



                                                  26
on the status of Kornatowski’s license; the DMV informed the police department that the

paperwork Kornatowski had given the officer should be disregarded. Id. The court found that the

officer was entitled to qualified immunity in part because “the DMV, the governmental agency

responsible for the administration of driving privileges, had instructed the police department to

disregard any documents presented by Kornatowski indicating that he was not in fact suspended

at that time.” Id. at *13-15.

        Unlike in Kornatowski, where the officer took steps to verify exculpatory evidence

presented to him during the stop and was expressly told to disregard such evidence by the DMV,

Hartman refused even to look at exculpatory evidence that was presented to her. In addition, the

officer in Kornatowski considered exculpatory evidence despite having a host of information that

suggested the license was suspended: he knew that Kornatowski had been previously arrested,

that this subjected him to a suspension of his license, and that a hearing had been held just a few

days earlier to determine whether the license would be suspended; he nonetheless took steps to

check his information, and only proceeded with the arrest after the DMV itself instructed the

police to ignore the paperwork offered by the driver. Id. at *13. By contrast, Hartman refused to

look at exculpatory evidence and had far less information suggesting Marchand’s license was

suspended. The Kornatowski decision thus does not help Hartman; if anything, it highlights the

deficiencies in her policing, assuming, as I must, that Marchand’s version of events is accurate.

        Hartman also cites Mayer v. City of New Rochelle, 2003 U.S. Dist. LEXIS 8761

(S.D.N.Y. 2003). ECF No. 51 at 23-24. In this case, officers responding to the scene of an

accident ran a DMV check on each individual involved in the accident. Mayer, 2003 U.S. Dist.

LEXIS 8761 at *2. The check indicated that Mayer’s registration was suspended. Id. Mayer told

the officers that he had a valid insurance card and showed it to the officers, but he did not show



                                                27
them any documentation issued by the DMV. Id. at *3. The officers arrested him. Id. The court

granted the officers qualified immunity on Mayer’s false arrest claim, explaining that it was not

unreasonable for the officers to have arrested Mayer even though he showed them his insurance

card. Id. at *22. Unlike the officers in Mayer, who looked at the insurance card Mayer provided

to them before deciding to continue with an arrest on the basis of DMV records, Hartman refused

to look at the letter Marchand provided her. In addition, the exculpatory evidence in Mayer was a

card issued by an insurance company whereas in this case the exculpatory evidence was issued

by the DMV, the same agency whose computer records Hartman is relying on to justify the

arrest. The facts of Mayer do not support a finding that it was objectively reasonable for Hartman

to refuse to look at the letter reinstating Marchand’s license.

       Hartman also cites Pointer v. District of Columbia, where an officer pulled Pointer over

for running a red light. 736 F. Supp. 2d 2 (D.D.C. 2010) at 4. During the stop, the officer

conducted two checks on Pointer’s license, saw that his commercial license was disqualified, and

arrested him. Id. The next day, Pointer learned that his commercial license was disqualified only

because he had not submitted his medical records. Id. at 5. The same morning, the officer learned

that a disqualified commercial license is still valid for operation of a passenger vehicle. Id. The

court granted the officer’s motion for summary judgment and noted that qualified immunity is

not negated because the officer was later shown to be mistaken about the validity of the license.

Id. at 8. This case suggests that an officer may have arguable probable cause for an arrest if she

misunderstands a notation in DMV records, but it does not support Hartman’s argument that an

officer has arguable probable cause for an arrest where she ignores exculpatory evidence that is

immediately available to her.




                                                 28
       Because a reasonable juror could find that Hartman did not have “arguable probable

cause” for the arrest, summary judgment on the false arrest and false imprisonment claims is

DENIED.

           D. Marchand’s Detention

       In Russo, the Second Circuit held that there is “a clearly-established constitutional right

to be free from prolonged detention caused by law enforcement officials’ mishandling or

suppression of exculpatory evidence in a manner which shocks the conscience,” Russo, 479 F.3d

at 211 (internal quotation marks omitted), and that such a claim fits under the Fourth

Amendment’s protection against unreasonable seizures, id. at 209. “To prevail on this claim, [the

plaintiff] must establish (1) that he has a right to be free from continued detention stemming

from law enforcement officials’ mishandling or suppression of exculpatory evidence, (2) that the

actions of the officers violated that right, and (3) that the officers’ conduct shocks the

conscience.” Id. at 205 (internal quotation marks omitted). In addition, the plaintiff must

establish that the detention was prolonged. Id. at 209.

       Here, Marchand states that he was detained for seven hours. ECF No. 52-1 at ¶¶ 6, 66,

67. Hartman does not directly dispute this, but states that there is no department record

disclosing the duration of Marchand’s detention. ECF No. 51-1 at ¶ 13. In any case, even

assuming that the detention was for seven hours, Marchand is unable to establish a Fourth

Amendment violation. In Russo, the plaintiff had been detained for a period of 217 days and an

officer had waited 68 days to turn over an exculpatory videotape to the prosecutor. Russo, 479

F.3d at 209. And in discussing the right to be free from prolonged detention, the Russo Court

noted the Supreme Court’s decision in Baker that “three days over a New Year’s weekend” did

not amount to a prolonged detention. Id. at 207 (quoting Baker v. McCollan, 443 U.S. 137, 145



                                                  29
(1979)). Lower court decisions in the Second Circuit provide further support for the finding that

Marchand’s detention was not excessive. See Marshall v. City of New York, 2014 WL 1468890,

at *3 (S.D.N.Y. Apr. 15, 2014) (“Marshall’s claim, which is based on just a few hours, is not a

cognizable Fourth Amendment violation.”); Lumpkin v. Brehm, 2018 WL 2768641, at *9

(S.D.N.Y. June 8, 2018) (“According to Plaintiffs, Lumpkin was detained for ten-and-a-half

hours. On the record before it, this Court cannot find that that detention was prolonged or

excessive.”).

          Because there is no evidence to support a finding of prolonged detention, I do not reach

the other elements of Marchand’s excessive detention claim or the qualified immunity issue.

Summary judgment as to the excessive detention claim is GRANTED.

   III.      Individual Capacity Claim Against Corporal Solak: Supervisory Liability

          Marchand alleges supervisory liability against Solak. This claim appears to relate only to

his detention at the police station and not to the initial stop or arrest. ECF No. 52 at 13-15.

Because I granted summary judgment on Marchand’s excessive detention claim, his continued

detention does not form a basis for his supervisory liability claim against Solak. Reddick v.

Lantz, 2010 WL 1286992, at *6 (D. Conn. Mar. 29, 2010) (“Absent an underlying constitutional

violation, there is no cognizable claim for supervisory liability.”). But in any event, the record

does not support Marchand’s supervisory liability claim against Solak.

          “The liability of a supervisor under § 1983 can be shown in one or more of the following

ways: (1) actual direct participation in the constitutional violation, (2) failure to remedy a wrong

after being informed through a report or appeal, (3) creation of a policy or custom that

sanctioned conduct amounting to a constitutional violation, or allowing such a policy or custom

to continue, (4) grossly negligent supervision of subordinates who committed a violation, or (5)



                                                  30
failure to act on information indicating that unconstitutional acts were occurring.” Hernandez v.

Keane, 341 F.3d 137, 145 (2d Cir. 2003) (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.

1995)).9 Marchand has provided no evidence to support Solak’s liability under any of these

theories.

       Marchand has not submitted evidence of “direct participation” by Solak. In his complaint,

he stated that “John Doe, the officer in charge[,] wouldn’t let me out of jail. Even when my

brother and mother came to Police Department to show a copy of the letter for my right to

drive.” ECF No. 1 at 3; ECF No. 26-1 at 3. In his deposition testimony, however, he clarified that

his mother did not actually show the letter to Solak at the Police Department:

       A. And she brought a copy down. And she told me this, but I reminded her about it the
       other day. She don’t remember it. But my bro – brother probably probably does. But she
       said that: Yeah, the – um, Solak was at the desk and he wanted to see it and she wouldn’t
       let him see it – see the letter.
       Q. He wouldn’t – she would not let see Sergeant Solak –
       A. No. Obviously, she probably felt a little – but she didn’t trust him obviously. I don’t
       know why she didn’t show it to him but she didn’t show it to him.
       ...
       Q. So your brother and mother come down. They’ve got the paperwork but they don’t
       show it to Sergeant Solak?
       A. Right. He wanted to see it.
       Q. Okay. You didn’t see the encounter with Sergeant Solak?
       A. Huh-uh.
       Q. They just reported this to you afterward?
       A. Right.

ECF No. 51-4 at 6-7. Marchand also explained that he did not have any contact with Solak:

       Q. Okay. Did you ever meet Sergeant Solak during the time you were there?
       A. Have I ever met him?
       Q. Well, no. Were you – that day, the . . .
       A. No. I seen him – you know, I think I seen him behind the desk – you know, behind the
       window –
9
  In a Section 1983 action, “officials may not be held liable for the unconstitutional conduct of
their subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009). Rather, each “official, his or her title notwithstanding, is only liable for his or her own
misconduct.” Id. at 677.

                                                 31
       Q. Uh-huh.
       A. – when I left.
       Q. Uh-huh.
       A. That’s it.
       Q. But you didn’t speak to him or anything like that?
       A. No.

Id. at 7. This testimony indicates that Solak was not directly involved with Marchand’s detention

and, far from ignoring the exculpatory evidence, actually asked to see it when Marchand’s

mother brought a copy of the letter to the station. Marchand has not submitted any other

evidence to support a finding of supervisory liability on the basis of direct participation.

       Marchand argues that Solak failed to remedy a wrong after being informed of it and was

grossly negligent in his supervision of the jail. ECF No. 52 at 13-15. For a supervisor to “be

found liable for his deliberate indifference to the rights of others by his failure to act on

information indicating unconstitutional acts were occurring or for his gross negligence in failing

to supervise his subordinates who commit such wrongful acts,” “the plaintiff [must] show an

affirmative causal link between the supervisor’s inaction and her injury.” Poe v. Leonard, 282

F.3d 123, 140 (2d Cir. 2002). Here, Marchand argues that Solak is liable because he “signed the

incident report that omitted material exculpatory information (i.e., that the wrong plates had been

run, Marchand’s statements, and the DMV letter).” ECF No. 52 at 14. But he has not submitted

any evidence to suggest that Solak knew about the exculpatory information and ignored it.

Indeed, the evidence that has been submitted shows the opposite—that Solak “wanted to see [the

letter],” but was not given the opportunity to do so. ECF No. 51-4 at 6-7. Marchand also argues

that Solak is liable because he signed paperwork that omitted Marchand’s time of release. ECF

No. 52 at 14. But he fails to provide any evidence showing an affirmative causal link between

Solak’s decision to sign a report omitting the time of release and the continued detention.




                                                  32
         Because I find that there is no evidence to support a finding of supervisory liability, I do

not reach the qualified immunity issue. Summary judgment as to Marchand’s supervisory

liability claim against Solak is GRANTED.

   IV.      Spoliation

         Marchand argues that summary judgment should be denied as a spoliation sanction

because the radio calls, voice communications, and video footage related to the arrest and

detention were not retained by the Defendants. ECF No. 52 at 16-17.

         “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property for another’s use as evidence in pending or reasonably foreseeable litigation.”

Orbit One Communications, Inc. v. Numerex Corp., 271 F.R.D. 429, 435 (S.D.N.Y.2010)

(internal quotation marks omitted). If a party is found liable for the spoliation of evidence, a

district court has broad discretion to impose sanctions “so long as the sanctions imposed are

molded to serve the prophylactic, punitive, and remedial rationales underlying the spoliation

doctrine.” Taylor v. City of New York, 293 F.R.D. 601, 614 (S.D.N.Y. 2013). “The Second

Circuit has elaborated that sanctions serve the purpose of: (1) deterring parties from destroying

evidence; (2) placing the risk of an erroneous evaluation of the content of the destroyed evidence

on the party responsible for its destruction; and (3) restoring the party harmed by the loss of

evidence helpful to its case to where the party would have been in the absence of spoliation.” Id.

(internal quotation marks omitted).

         In this case, Marchand argues that the Court should deny summary judgment as a

spoliation sanction. However, I denied summary judgment on the unlawful seizure, false arrest,

and false imprisonment claims, and granted summary judgment on the excessive detention and

supervisory liability claims only after construing all facts in Marchand’s favor—including



                                                   33
allegations, like those related to the length of detention—that may have been supported by video

evidence. Accordingly, Marchand has not been prejudiced by the loss of audio and video

recordings at this stage of litigation.

         If he so chooses, Marchand may file a motion in limine pursuant to Rule 37(e) before

trial to request an adverse inference with respect to the audio and video evidence. Fed. R. Civ. P.

37(e) (permitting courts to impose sanctions “[i]f electronically stored information that should

have been preserved in the anticipation or conduct of litigation is lost because a party failed to

take reasonable steps to preserve it, and it cannot be restored or replaced through additional

discovery). Any such motion would need to demonstrate not only that an adverse inference is

warranted, but also that it would not be unduly prejudicial to the Defendants.

                                          CONCLUSION
         For the reasons set forth above, the Defendants’ motion for summary judgment is

GRANTED IN PART and DENIED IN PART.

                                                                              IT IS SO ORDERED.

                                                                         _/s/ MICHAEL P. SHEA_
                                                                          Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                June 5, 2019




                                                 34
